         Case 1:04-cv-00814-RCL Document 372 Filed 06/21/21 Page 1 of 5




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

ROGER HALL, et al.,                          )
                                             )
       Plaintiffs,                           )
                                             )
       v.                                    ) Civil Action No. 04-814 (RCL)
                                             )
CENTRAL INTELLIGENCE AGENCY,                 )
                                             )
       Defendant.                            )
                                             )

     PLAINTIFF ACCURACY IN MEDIA'S MEMORANDUM IN REPLY TO OPPOSITION TO
    MOTION TO RECONSIDER THE COURT'S NOVEMBER 30, 2020 ORDER AND JUDGMENT

       COMES NOW Plaintiff Accuracy in Media, Inc., by counsel, under Rules 59(e) and 60

(a), (b)(1) and (b)(6) of the Federal Rules of Civil Procedure,1 and respectfully submits this

memorandum in support of the captioned relief.

       Defendant avers that "AIM’s motion for reconsideration is an attempt to re-litigate

issues the Court previously addressed, and as such, must be denied." Defendant's

Opposition to Plaintiff's Motion to Reconsider the Court's November 30, 2020 Order and

Judgment, ECF No. 369, at 6 ("Opposition."). This is incorrect. Plaintiffs seek a Vaughn

index regarding the CIA's search of its operational records. Plaintiffs did not, and could not,

have raised this issue before defendant conducted the search.

       The CIA notes that the Court had not ordered it to submit a Vaughn index. Yes. That

is the reason that plaintiffs seek relief.




1      Plaintiffs rely on FRCP Rule 60, Relief from a Judgment or Order, as well as Rule
       59(e), New Trial; Altering or Amending a Judgment, setting 28-day deadline to file
       motion.
                                               1
        Case 1:04-cv-00814-RCL Document 372 Filed 06/21/21 Page 2 of 5




       According to defendant, "[t]he Court subsequently found that search adequate. (ECF

No. 353)." Opposition at 5. But the Court could not have found that the search had been

"adequate," absent any information regarding the search. The Court held:

              The defendant Agency has reported (ECF No. 352) on October 30, 2020, that
              it has completed its search of operational files as ordered by this Court and
              that it has located no responsive records in this Freedom of Information Act
              case. After sixteen years, the Court is now willing to grant the government's
              motion for summary judgment and order this case dismissed with prejudice.

       Defendant observes that plaintiff "does not refer to any specific grounds under Rule

60(b)," and posits that plaintiffs had failed to meet their burden for relief under that rule.

Opposition at 1, 4-5, 7. Rule 60(a) of the Federal Rules of Civil Procedure, Relief from a

Judgment or Order, relates that the court may correct "a mistake arising from oversight or

omission," as does Rule 60(b)(1); using the word, "mistake." Rule 60(b)(2) states that the

Court may amend its order for "any other reason that justifies relief."2 Here, plaintiffs seek

information from which the Court may find that the search had been adequate, or




2      FRCP Rule 60, Relief from a Judgment or Order, states in part:
             (a)    CORRECTIONS BASED ON CLERICAL MISTAKES; OVERSIGHTS AND OMISSIONS.
                    The court may correct a clerical mistake or a mistake arising from
                    oversight or omission whenever one is found in a judgment, order, or
                    other part of the record. The court may do so on motion or on its own,
                    with or without notice. But after an appeal has been docketed in the
                    appellate court and while it is pending, such a mistake may be
                    corrected only with the appellate court's leave.
             (b)    GROUNDS FOR RELIEF FROM A FINAL JUDGMENT, ORDER, OR PROCEEDING.
                    On motion and just terms, the court may relieve a party or its legal
                    representative from a final judgment, order, or proceeding for the
                    following reasons:
                    (1)      mistake, inadvertence, surprise, or excusable neglect;
                                                 *        *        *
                    (6)      any other reason that justifies relief.

              (Emphasis supplied)
                                               2
         Case 1:04-cv-00814-RCL Document 372 Filed 06/21/21 Page 3 of 5




inadequate. Plaintiffs assert "a meritorious claim or defense to the motion upon which the

district court dismissed the complaint." Schotz v. Dep’t of Justice, 216 F. Supp. 3d 30, 31

(D.D.C. 2016).

       The CIA posits that its motive for withholding, as well as its history of over-

classification, are irrelevant at this juncture, as plaintiffs had already raised these matters.

But these issues are relevant in light of the CIA's most recent assertion. See Plaintiff's

Motion to Reconsider, ECF No. 364 at 3-4:

                 The existence of much that has not been disclosed is amply proven by the
                 record in this case. The CIA provided 1,400 first-hand live-sighting reports to
                 the Select Committee (note 4 infra), but it claims it cannot locate them. Its
                 possession of imagery is well-documented (note 8 infra), but it cannot find a
                 single image. It claimed to have located no records of any of the dozen or
                 more reconnaissance or rescue operations, or of the two-tier prison system,
                 or its use of mercenaries, or its collaboration with other agencies, or offers to
                 sell POWs back to America. Notes 6-13 infra.

                 Did it search its records of its collaborations with the Defense Intelligence
                 Agency, or Military Assistance Command Vietnam-Special Operations Group
                 (MACVSOG), or the National Security Council, or the State Department (note
                 12 infra)? And the CIA has yet to provide any description of the organization
                 of its POW/MIA records.

                 The CIA ran the war in Laos. "[I]n both Bangkok and Vientiane all live
                 sighting reports that came into the embassy went directly to the CIA Station
                 Chief." LeBoutillier Aff., ECF 83-13 ¶12. Defendant has twice committed to
                 addressing the issue of live-sighting reports in its Vaughn index, but has
                 failed to submit any Vaughn index at all.

       (Endnotes omitted.)

       "The CIA's robust intelligence-gathering on POWs did not cease in 1973 with

establishment of the government policy—'all our boys are on the way home.' Defendant

now claims that its search of its operational records reveals that it has obtained no

intelligence whatsoever on the 678 Americans since 1992, 28 years ago." Id. at 4.


                                                 3
         Case 1:04-cv-00814-RCL Document 372 Filed 06/21/21 Page 4 of 5




        See also id. at 6-7, Conclusion:

        In 1992, during the testimony of government officials before the Senate Select
        Committee on POW/MIA Affairs, Vice Chairman Bob Smith quoted a government
        official as having testified "there is no evidence to suggest that any U.S. personnel
        were not released from captivity." Senator Smith continued:

               Now that's just, I mean, I just don't understand people in responsible
               positions coming up here to the Hill and saying that, that kind of thing, and I,
               I don't want to dispute it because I've been through that for eight years with
               you people, I don’t have the desire to dispute it, as I said in my opening
               statement the facts speak for themselves, the evidence speak for themselves,
               for itself, and it's time for you people to come up here to accept that evidence
               and begin to move to the next step, which is to find out what happened to these
               people and where they are. That's what we gotta start doing. So why don’t
               you just admit that you've got the evidence.

        (Emphasis supplied.)

        Senator Smith was not entirely successful in obtaining the information on these

abandoned Americans. So too with plaintiffs. The CIA's motives for withholding this

information, as well as its 40-year history of having done so, is more relevant now than

ever.

        WHEREFORE, plaintiff Accuracy in Media, Inc., respectfully asks that the Court

reconsider its November 30, 2020, Order and Judgment, and order Defendant CIA to submit

declarations regarding its search of operational records.

        The arguments advanced are sufficient for the Court to grant relief to all plaintiffs,

and plaintiffs Roger Hall and Studies Solutions Results, Inc., join AIM's arguments.

Additionally, plaintiff Hall believes that newly discovered evidence, as well as recent legal

developments, support the case for reconsideration, and Hall may seek leave to bring these

matters to the attention of the Court when he has time to do so.

        Date: June 21, 2021.
                                               4
Case 1:04-cv-00814-RCL Document 372 Filed 06/21/21 Page 5 of 5




                      Respectfully submitted,


                             /s/ John H. Clarke
                      John H. Clarke # 388599
                      1629 K Street, NW
                      Suite 300
                      Washington, DC 20006
                      (202) 344-0776
                      Fax: (202) 332-3030
                      john@johnhhclarkelaw.com

                      Counsel for Plaintiff
                      Accuracy in Media, Inc.




                                5
